Title: General Orders, 10 August 1777
From: Washington, George
To: 



G.O.
Camp Augt 10th 1777.

Complaints having been made that certain Officers of Colo Whites’ Georgia Battalion of deserters having listed men out of the Regts in the service of the States under the pretence of their being deserters though many of them have serv’d faithfully a long time.
The Commr in Chief directs that the matter be regularly enquired into for which end the Commg Officers of Corps who have any ground of Complaint against any of Colo Whites Officers the cause aforesaid are immediately to exhibit their Complaints to their respective Brigrs or Officers Commg their Brigades and they to Majr Genl Green without delay.
